Exhibit 10.1
 
 
LINCOLN BANCORP

2005 STOCK OPTION PLAN
 
1. Purpose. The purpose of the Lincoln Bancorp 2005 Stock Option Plan (the
“Plan”) is to provide to directors, officers and other key employees of Lincoln
Bancorp (the “Holding Company”) and its majority-owned and wholly-owned
subsidiaries (individually a “Subsidiary” and collectively the -“Subsidiaries”),
including, but not limited to, Lincoln Bank (“LB”), who are materially
responsible for the management or operation of the business of the Holding
Company or a Subsidiary and have provided valuable services to the Holding
Company or a Subsidiary, a favorable opportunity to acquire Common Stock,
without par value (“Common Stock”), of the Holding Company, thereby providing
them with an increased incentive to work for the success of the Holding Company
and its Subsidiaries and better enabling each such entity to attract and retain
capable directors and executive personnel.
 
2. Administration of the Plan. The Plan shall be administered, construed and
interpreted by a committee (the “Committee”) consisting of at least two members
of the Board of Directors of the Holding Company, each of whom is a
“Non-Employee Director” within the meaning of the definition of that term
contained in Reg. § 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (the “1934 Act”). The members of the Committee shall be designated
from time to time by the Board of Directors of the Holding Company. The decision
of a majority of the members of the Committee shall constitute the decision of
the Committee, and the Committee may act either at a meeting at which a majority
of the members of the Committee is present or by a written consent signed by all
members of the Committee. The Committee shall have the sole, final and
conclusive authority to determine, consistent with and subject to the provisions
of the Plan:
 
(a) the individuals (the “Optionees”) to whom options or successive options or
cash awards shall be granted under the Plan;
 
(b) the time when options or cash awards shall be granted hereunder;
 
(c) the number of shares of Common Stock to be covered under each option and the
amount of any cash awards;
 
(d) the option price to be paid upon the exercise of each option;
 
(e) the period within which each such option may be exercised;
 
(f) the extent to which an option is an incentive stock option or a
non-qualified stock option; and
 
(g) the terms and conditions of the respective agreements by which options
granted or cash awards shall be evidenced.
 
The Committee shall also have authority to prescribe, amend, waive, and rescind
rules and regulations relating to the Plan, to accelerate the vesting of any
stock options or cash awards made hereunder, to make amendments or modifications
in the terms and conditions (including exercisability) of the options relating
to the effect of termination of employment of the optionee (subject to the last
sentence of Section 12 hereof), to waive any restrictions or conditions
applicable to any option or the exercise thereof, and to make all other
determinations necessary or advisable in the administration of the Plan.
 
3. Eligibility. The Committee may, consistent with the purposes of the Plan,
grant options and cash awards to officers, directors and other key employees of
the Holding Company or of a Subsidiary who in the opinion of the Committee are
from time to time materially responsible for the management or operation of the
business of the Holding Company or of a Subsidiary and have provided valuable
services to the Holding Company or a Subsidiary; provided, however, that in no
event may any employee who owns
 

 
1

--------------------------------------------------------------------------------

 

(after application of the ownership rules in § 425(d) of the Internal Revenue
Code of 1986, as amended (the “Code”)) shares of stock possessing more than 10
percent of the total combined voting power of all classes of stock of the
Holding Company or any of its Subsidiaries be granted an incentive stock option
hereunder unless at the time such option is granted the option price is at least
110% of the fair market value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five (5) years from the
date such option is granted. No employee may be granted options under the Plan
for more than 25,000 shares of Common Stock in any calendar year (subject to
adjustments contemplated by Section 7 hereof). Subject to the foregoing
provisions, an individual who has been granted an option under the Plan (an
“Optionee”), if he is otherwise eligible, may be granted an additional option or
options if the Committee shall so determine.
 
4. Stock Subject to the Plan. There shall be reserved for issuance upon the
exercise of options granted under the Plan, 250,000 shares of Common Stock of
the Holding Company, which may be authorized but unissued shares or treasury
shares of the Holding Company. Subject to Section 7 hereof, the shares for which
options may be granted under the Plan shall not exceed that number. If any
option shall expire or terminate or be surrendered for any reason without having
been exercised in full, the unpurchased shares subject thereto shall (unless the
Plan shall have terminated) become available for other options under the Plan.
 
5. Terms of Options. Each option granted under the Plan shall be subject to the
following terms and conditions and to such other terms and conditions not
inconsistent therewith as the Committee may deem appropriate in each case:
 
(a) Option Price. The price to be paid for shares of stock upon the exercise of
each option shall be determined by the Committee at the time such option is
granted, but such price in no event shall be less than the fair market value, as
determined by the Committee consistent with Treas. Reg. § 20.2031-2 and any
requirements of § 422A of the Code, of such stock on the date on which such
option is granted.
 
(b) Period for Exercise of Option. An option shall not be exercisable after the
expiration of such period as shall be fixed by the Committee at the time of the
grant thereof, but such period in no event shall exceed ten (10) years and one
day from the date on which such option is granted; provided, that incentive
stock options granted hereunder shall have terms not in excess of ten (10) years
and non-qualified stock options shall be for a period not in excess of ten (10)
years and one day from the date of grant thereof. Options shall be subject to
earlier termination as hereinafter provided.
 
(c) Exercise of Options. The option price of each share of stock purchased upon
exercise of an option shall be paid in full at the time of such exercise.
Payment may be in (i) cash, (ii) if the Optionee may do so in conformity with
Regulation T (12 C.F.R. § 220.3(e)(4)) without violating § 16(b) or § 16(c) of
the 1934 Act, pursuant to a broker’s cashless exercise procedure, by delivering
a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Holding Company the total option price in cash
and, if desired, the amount of any taxes to be withheld from the Optionee’s
compensation as a result of any withholding tax obligation of the Holding
Company or any of its Subsidiaries, as specified in such notice, or (iii) with
the approval of the Committee, by tendering whole shares of the Holding
Company’s Common Stock owned by the Optionee and cash having a fair market value
equal to the cash exercise price of the shares with respect to which the option
is being exercised. For this purpose, any shares so tendered by an Optionee
shall be deemed to have a fair market value equal to the mean between the
highest and lowest quoted selling prices for the shares on the date of exercise
of the option (or if there were no sales on such date the weighted average of
the means between the highest and lowest quoted selling prices for the shares on
the nearest date before and the nearest date after the date of exercise of the
options as prescribed by Treas. Reg. § 20-2031-2), as reported in The Wall
Street Journal or a similar publication selected by the Committee. The Committee
shall have the authority to grant options exercisable in full at any time during
their term, or exercisable in such installments at such times during their term
as the
 

 
2

--------------------------------------------------------------------------------

 

Committee may determine. Installments not purchased in earlier periods shall be
cumulated and be available for purchase in later periods. Subject to the other
provisions of this Plan, an option may be exercised at any time or from time to
time during the term of the option as to any or all whole shares which have
become subject to purchase pursuant to the terms of the option or the Plan, but
not at any time as to fewer than one hundred (100) shares unless the remaining
shares which have become subject to purchase are fewer than one hundred (100)
shares. An option may be exercised only by written notice to the Holding
Company, mailed to the attention of its Secretary, signed by the Optionee (or
such other person or persons as shall demonstrate to the Holding Company his or
their right to exercise the option), specifying the number of shares in respect
of which it is being exercised, and accompanied by payment in full in either
cash or by check in the amount of the aggregate purchase price therefor, by
delivery of the irrevocable broker instructions referred to above, or, if the
Committee has approved the use of the stock swap feature provided for above,
followed as soon as practicable by the delivery of the option price for such
shares.
 
(d) Certificates. The certificate or certificates for the shares issuable upon
an exercise of an option shall be issued as promptly as practicable after such
exercise. An Optionee shall not have any rights of a shareholder in respect to
the shares of stock subject to an option until the date of issuance of a stock
certificate to him for such shares. In no case may a fraction of a share be
purchased or issued under the Plan, but if, upon the exercise of an option, a
fractional share would otherwise be issuable, the Holding Company shall pay cash
in lieu thereof.
 
(e) Termination of Option. If an Optionee (other than a director of the Holding
Company or a Subsidiary who is not an employee of the Holding Company or a
Subsidiary (an “Outside Director”)) ceases to be an employee of the Holding
Company and the Subsidiaries for any reason other than retirement, permanent and
total disability (within the meaning of § 22(e)(3) of the Code), or death, any
option granted to him shall forthwith terminate at the time specified by the
Committee in the option award agreement which shall be no later than 30 days
after the date of the employee’s termination of employment. Leave of absence
approved by the Committee shall not constitute cessation of employment. If an
Optionee (other than an Outside Director) ceases to be an employee of the
Holding Company and the Subsidiaries by reason of retirement, any option granted
to him may be exercised by him in whole or in part within three (3) years after
the date of his retirement, whether or not the option was otherwise exercisable
at the date of his retirement; provided, however, that if such employee remains
a director or director emeritus of the Holding Company, the option granted to
him may be exercised by him in whole or in part until the later of (a) three (3)
years after the date of his retirement, or (b) six months after his service as a
director or director emeritus of the Holding Company terminates. (The term
“retirement” as used herein means such termination of employment as shall
entitle such individual to early or normal retirement benefits under any then
existing pension plan of the Holding Company or a Subsidiary.) If an Optionee
(other than an Outside Director) ceases to be an employee of the Holding Company
and the Subsidiaries by reason of permanent and total disability (within the
meaning of § 22(e)(3) of the Code), any option granted to him may be exercised
by him in whole or in part within one (1) year after the date of his termination
of employment by reason of such disability whether or not the option was
otherwise exercisable at the date of such termination. Options granted to
Outside Directors shall cease to be exercisable six (6) months after the date
such Outside Director is no longer a director or director emeritus of the
Holding Company or a Subsidiary for any reason other than death or disability.
If an Optionee who is an Outside Director ceases to be a director and a director
emeritus by reason of disability, any option granted to him may be exercised in
whole or in part within one (1) year after the date the Optionee ceases to be a
director and a director emeritus by reason of such disability, whether or not
the option was otherwise exercisable at such date. In the event of the death of
an Optionee while in the employ or service as a director or director emeritus of
the Holding Company or a Subsidiary, or, if the Optionee is not an Outside
Director, within three (3) years after the date of his retirement (or, if later,
six months following his termination of service as a director or director
emeritus of the Holding Company or a Subsidiary) or within one (1) year after
the termination of his employment by reason of permanent and total
 

 
3

--------------------------------------------------------------------------------

 

disability (within the meaning of § 22(e)(3) of the Code), or, if the Optionee
is an Outside Director, within six (6) months after he is no longer a director
and a director emeritus of the Holding Company or of Subsidiary for reasons
other than disability or, within one (1) year after the termination of his
service by reason of disability, any option granted to him may be exercised in
whole or in part at any time within one (1) year after the date of such death by
the executor or administrator of his estate or by the person or persons entitled
to the option by will or by applicable laws of descent and distribution until
the expiration of the option term as fixed by the Committee, whether or not the
option was otherwise exercisable at the date of his death. Notwithstanding the
foregoing provisions of this subsection (e), no option shall in any event be
exercisable after the expiration of the period fixed by the Committee in
accordance with subsection (b) above.
 
(f) Nontransferability of Option. No option may be transferred by the Optionee
otherwise than by will or the laws of descent and distribution and during the
lifetime of the Optionee options shall be exercisable only by the Optionee or
his guardian or legal representative.
 
(g) No Right to Continued Service. Nothing in this Plan or in any agreement
entered into pursuant hereto shall confer on any person any right to continue in
the employ or service of the Holding Company or its Subsidiaries or affect any
rights the Holding Company, a Subsidiary, or the shareholders of the Holding
Company may have to terminate his service at any time.
 
(h) Maximum Incentive Stock Options. The aggregate fair market value of stock
with respect to which incentive stock options (within the meaning of § 422A of
the Code) are exercisable for the first time by an Optionee during any calendar
year under the Plan or any other plan of the Holding Company or its Subsidiaries
shall not exceed $100,000. For this purpose, the fair market value of such
shares shall be determined as of the date the option is granted and shall be
computed in such manner as shall be determined by the Committee, consistent with
the requirements of § 422A of the Code.
 
(i) Agreement. Each option shall be evidenced by an agreement between the
Optionee and the Holding Company which shall provide, among other things, that,
with respect to incentive stock options, the Optionee will advise the Holding
Company immediately upon any sale or transfer of the shares of Common Stock
received upon exercise of the option to the extent such sale or transfer takes
place prior to the later of (a) two (2) years from the date of grant or (b) one
(1) year from the date of exercise.
 
(j) Investment Representations. Unless the shares subject to an option are
registered under applicable federal and state securities laws, each Optionee by
accepting an option shall be deemed to agree for himself and his legal
representatives that any option granted to him and any and all shares of Common
Stock purchased upon the exercise of the option shall be acquired for investment
and not with a view to, or for the sale in connection with, any distribution
thereof, and each notice of the exercise of any portion of an option shall be
accompanied by a representation in writing, signed by the Optionee or his legal
representatives, as the case may be, that the shares of Common Stock are being
acquired in good faith for investment and not with a view to, or for sale in
connection with, any distribution thereof (except in case of the Optionee’s
legal representatives for distribution, but not for sale, to his legal heirs,
legatees and other testamentary beneficiaries). Any shares issued pursuant to an
exercise of an option may bear a legend evidencing such representations and
restrictions.
 
6. Incentive Stock Options and Non-Qualified Stock Options. Options granted
under the Plan may be incentive stock options under § 422A of the Code or
non-qualified stock options, provided, however, that Outside Directors shall be
granted only non-qualified stock options. All options granted hereunder will be
clearly identified as either incentive stock options or non-qualified stock
options. In no event will the exercise of an incentive stock option affect the
right to exercise any non-qualified stock option, nor shall the exercise of any
non-qualified stock option affect the right to exercise any incentive stock
option. Nothing in this Plan shall be construed to prohibit the grant of
incentive stock options and non-qualified stock options to
 

 
4

--------------------------------------------------------------------------------

 

the same person, provided, further, that incentive stock options and
non-qualified stock options shall not be granted in a manner whereby the
exercise of one non-qualified stock option or incentive stock option affects the
exercisability of the other.
 
7. Adjustment of Shares. In the event of any change after the effective date of
the Plan in the outstanding stock of the Holding Company by reason of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares, exchange of shares, merger or consolidation, liquidation, extraordinary
distribution (consisting of cash, securities, or other assets), or any other
change after the effective date of the Plan in the nature of the shares of stock
of the Holding Company, the Committee shall determine what changes, if any, are
appropriate in the number and kind of shares reserved under the Plan, and the
Committee shall determine what changes, if any, are appropriate in the option
price under and the number and kind of shares covered by outstanding options
granted under the Plan. Any determination of the Committee hereunder shall be
conclusive.
 
8. Cash Awards. The Committee may, at any time and in its discretion, grant to
any Optionee who is granted a non-qualified stock option the right to receive,
at such times and in such amounts as determined by the Committee in its
discretion, a cash amount (“cash award”) which is intended to reimburse the
Optionee for all or a portion of the federal, state and local income taxes
imposed upon such Optionee as a consequence of the exercise of a non-qualified
stock option and the receipt of a cash award.
 
9.  Replacement and Extension of the Terms of Options and Cash Awards. The
Committee from time to time may permit an Optionee under the Plan or any other
stock option plan heretofore or hereafter adopted by the Holding Company or any
Subsidiary to surrender for cancellation any unexercised outstanding stock
option and receive from his employing corporation in exchange therefor an option
for such number of shares of Common Stock as may be designated by the Committee.
Such Optionees also may be granted related cash awards as provided in Section 8
hereof.
 
10. Change in Control. In the event of a Change in Control, all options
previously granted and still outstanding under the Plan regardless of their
terms, shall become exercisable. For this purpose, “Change in Control” shall
mean a change in control of the Holding Company or LB, within the meaning of
12 C.F.R. § 574.4(a) (other than a change of control resulting from a trustee or
other fiduciary holding shares of Common Stock under an employee benefit plan of
the Holding Company or any of its Subsidiaries).
 
11. Tax Withholding. Whenever the Holding Company proposes or is required to
issue or transfer shares of Common Stock under the Plan, the Holding Company
shall have the right to require the Optionee or his or her legal representative
to remit to the Holding Company an amount sufficient to satisfy any federal,
state and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares, and whenever under the Plan
payments are to be made in cash, such payments shall be net of an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements. If permitted by the Committee and pursuant to procedures
established by the Committee, an Optionee may make a written election to have
shares of Common Stock having an aggregate fair market value, as determined by
the Committee, consistent with the requirements of Treas. Reg. § 20.2031-2,
sufficient to satisfy the applicable withholding taxes, withheld from the shares
otherwise to be received upon the exercise of a non-qualified option.
 
12. Amendment. The Board of Directors of the Holding Company may amend the Plan
from time to time and, with the consent of the Optionee, the terms and
provisions of his option or cash award, except that without the approval of the
holders of at least a majority of the shares of the Holding Company voting in
person or by proxy at a duly constituted meeting or adjournment thereof:
 
(a) the number of shares of stock which may be reserved for issuance under the
Plan may not be increased, except as provided in Section 7 hereof;
 

 
5

--------------------------------------------------------------------------------

 

(b) the period during which an option may be exercised may not be extended
beyond ten (10) years and one day from the date on which such option was
granted; and
 
(c) the class of persons to whom options or cash awards may be granted under the
Plan shall not be modified materially.
 
No amendment of the Plan, however, may, without the consent of the Optionees,
make any changes in any outstanding options or cash awards theretofore granted
under the Plan which would adversely affect the rights of such Optionees.
 
13. Termination. The Board of Directors of the Holding Company may terminate the
Plan at any time and no option or cash award shall be granted thereafter. Such
termination, however, shall not affect the validity of any option or cash award
theretofore granted under the Plan. In any event, no incentive stock option may
be granted under the Plan after the date which is ten (10) years from the
effective date of the Plan.
 
14. Successors. This Plan shall be binding upon the successors and assigns of
the Holding Company.
 
15. Governing Law. The terms of any options granted hereunder and the rights and
obligations hereunder of the Holding Company, the Optionees and their successors
in interest shall be governed by Indiana law.
 
16. Government and Other Regulations. The obligations of the Holding Company to
issue or transfer and deliver shares under options granted under the Plan or
make cash awards shall be subject to compliance with all applicable laws,
governmental rules and regulations, and administrative action.
 
17. Effective Date. The Plan shall become effective on the date the Plan is
approved by the holders of at least a majority of the shares of the Holding
Company voting in person or by proxy at a duly constituted meeting or
adjournment thereof and any options granted pursuant to the Plan may not be
exercised until the Board of Directors of the Holding Company has been advised
by counsel that such approval has been obtained and all other applicable legal
requirements have been met.
 
 
6
 